PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,476,809
Issue Date: October 25, 2016
Application No. 12/527,443
Filing or 371(c) Date: October 29, 2009
Attorney Docket No. 50068/50002  
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the communication caption “RESPONSE TO DECISION ON PETITION” filed February 24, 2021, which is being treated as a renewed petition under 37 CFR 1.378(b), to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by 
October 26, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to undersigned at (571) 272-4584.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions